DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: battery unit has both 130 and 136 as its reference numeral in paragraph [0019].  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 objected to because of the following informalities:  “The vibration monitoring apparatus” (line 1) should be --A vibration monitoring apparatus-- or made dependent on claim 1.  
Claim 17 objected to because of the following informalities: “one or more of gas, oil, water, gas, or a combination thereof” should be --one or more of a gas, oil, water, or a combination thereof-- as gas is repeated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless transceiver and, accordingly, the identification/description is indefinite.
Claim 10 recites the limitation "the vibration sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is rejected based on its dependency to claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hocker (US 8,010,312).
Regarding claim 1, Hocker teaches a vibration monitoring apparatus, comprising: a vibration sensor (measurement electronics) (col. 30 lines 2-16), a controller 100 electrically coupled to the vibration sensor (Fig. 2), a power unit 70 (col. 20 lines 1-7) electrically coupled to the controller and the vibration sensor (Fig. 1), and an environment-resistant material encapsulating the vibration sensor, the controller, and the power unit (col. 17 lines 64-67).
Regarding claim 2, Hocker teaches the vibration monitoring apparatus of claim 1, wherein the power unit comprises an inductively rechargeable battery (col. 20 lines 57-61).
Regarding claim 3, Hocker teaches the vibration monitoring apparatus of claim 1, further comprising a wireless transceiver within the environment-resistant material and electrically coupled to the controller (col. 19 lines 18-57).
Regarding claim 5, Hocker teaches the vibration monitoring apparatus of claim 1, further comprising a storage unit 16 
Regarding claim 6, Hocker teaches the vibration monitoring apparatus of claim 1, further comprising a digital processor µc and instructions to cause the digital processor to process vibration data from the vibration sensor (Fig. 2).
Regarding claim 12, Hocker teaches monitoring system including a plurality of operating units connected by fluid conduits and at least a vibration monitoring apparatus according to claim 1 coupled to one of the operating units and the fluid conduits, wherein the monitoring system is for processing liquid and gaseous hydrocarbons produced from a hydrocarbon reservoir, wherein the plurality of operating units include at least one of a phase separator, surge tank, pump, liquid manifold, gas manifold, heater, a valve, a flow meter (col. 16 lines 42-57 and col. 19 lines 38-44).
Regarding claim 13, Hocker teaches the monitoring system according to claim 12, wherein the vibration monitoring apparatus is according to claim 3, and wherein the monitoring system further includes a data hub disposed remotely to the operating units, wherein the data hub includes wireless communication hardware to communicate with the at least one vibration monitoring apparatus (col. 19 lines 18-38).
Regarding claim 14, Hocker teaches the monitoring system according to claim 13, wherein the data hub is configured to communicate with one or more of the operating units (col. 18 lines 59-63).
Regarding claim 15, Hocker teaches the monitoring system according to claim 12, wherein it includes a processor and instructions to cause the processor to process vibration data from the vibration sensor to detect an event (valves), wherein the processor is configured to compare a signal based on the vibration data with a 
Regarding claim 16, Hocker teaches the monitoring system according to claim 15, wherein the vibration monitoring apparatus is disposed on a valve and the processor is configured to detect one or more of activation, leak or fatigue of the valve using the vibration data (col. 4 lines 20-51).
Regarding claim 17, Hocker teaches the monitoring system according to claim 15, wherein the vibration monitoring apparatus is disposed on a fluid conduit and the processor is configured to detect using the vibration data, one or more of: - a fluid type, wherein the fluid is one or more of gas, oil, water, gas, or a combination thereof, - a presence of solids, and - a solids type, in the flow flowing in the fluid conduit (col. 16 lines 42-57).

Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al. (US 10,673,143).
Regarding claim 1, Osawa et al. (hereinafter Osawa) teaches a vibration monitoring apparatus, comprising: a vibration sensor 55 (Fig. 5), a controller 200 electrically coupled to the vibration sensor 55 (Fig. 5), a power unit 60
Regarding claim 3, Osawa teaches the vibration monitoring apparatus of claim 1, further comprising a wireless transceiver within the environment-resistant material and electrically coupled to the controller (col. 6 lines 46-54).
Regarding claim 4, Osawa teaches the vibration monitoring apparatus of claim 3, wherein the wireless transceiver includes an MQTT transceiver and/or a Bluetooth transceiver (col 6 lines 53-54).
Regarding claim 5, Osawa teaches the vibration monitoring apparatus of claim 1, further comprising a storage unit 180 within the environment-resistant material and electrically coupled to the controller (col. 11 lines 37-42).
Regarding claim 6, Osawa teaches the vibration monitoring apparatus of claim 1, further comprising a digital processor 190 and instructions to cause the digital processor to process vibration data from the vibration sensor (Fig. 5).
Regarding claim 8, Osawa teaches the vibration monitoring apparatus of claim 1, further comprising a first part 32, into which the vibration sensor, the controller, and the power unit are disposed and a second part 33 into which the first part is disposed, the first and second parts defining a gap into which the environment-resistant material is disposed (Fig. 4 and 6).
Regarding claim 9, Osawa teaches the vibration monitoring apparatus of claim 8, wherein the environment- resistant material is an A/B resin (col. 11 lines 1-4).
Regarding claim 10, Osawa teaches the vibration monitoring apparatus, wherein the vibration sensor is an accelerometer 55 
Regarding claim 11, Osawa teaches the vibration monitoring apparatus according to claim 10, wherein the vibration sensor is a 3-axis MEMS accelerometer (col. 11 lines 49-55).

Claim(s) 1, 3, 5-7, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster-Knight et al. (US 2020/0072661).
Regarding claim 1, Forster-Knight et al. (hereinafter Forster) teaches a vibration monitoring apparatus, comprising: a vibration sensor 155 [0065], a controller 150 electrically coupled to the vibration sensor 155 [0065], a power unit 135  [0068] electrically coupled to the controller and the vibration sensor [0068], and an environment-resistant material encapsulating the vibration sensor, the controller, and the power unit [0070]
Regarding claim 3, Forster teaches the vibration monitoring apparatus of claim 1, further comprising a wireless transceiver within the environment-resistant material and electrically coupled to the controller [0082].
Regarding claim 5, Forster teaches the vibration monitoring apparatus of claim 1, further comprising a storage unit 122 within the environment-resistant material and electrically coupled to the controller [0085].
Regarding claim 6, Forster teaches the vibration monitoring apparatus of claim 1, further comprising a digital processor 121 and instructions to cause the digital processor to process vibration data from the vibration sensor [0085].
Regarding claim 7, Forster teaches the vibration monitoring apparatus of claim 6, wherein the instructions include Fast Fourier Transform instructions [0128].
Regarding claim 12, Forster teaches monitoring system including a plurality of operating units connected by fluid conduits and at least a vibration monitoring apparatus according to claim 1 coupled to one of the operating units and the fluid conduits, wherein the monitoring system is for processing liquid and gaseous hydrocarbons produced from a hydrocarbon reservoir, wherein the plurality of operating units include at least one of a phase separator, surge tank, pump, liquid manifold, gas manifold, heater, a valve, a flow meter [0149].
Regarding claim 13, Forster teaches the monitoring system according to claim 12, wherein the vibration monitoring apparatus is according to claim 3, and wherein the monitoring system further includes a data hub disposed remotely to the operating units, wherein the data hub includes wireless communication hardware to communicate with the at least one vibration monitoring apparatus [0100].
Regarding claim 14, Forster teaches the monitoring system according to claim 13, wherein the data hub is configured to communicate with one or more of the operating units [0100].
Regarding claim 15, Forster teaches the monitoring system according to claim 12, wherein it includes a processor and instructions to cause the processor to process vibration data from the vibration sensor to detect an event, wherein the processor is configured to compare a signal based on the vibration data with a calibration signal corresponding to at least a signature of an event (different condition over others [0101]).
Regarding claim 16, Forster teaches the monitoring system according to claim 15, wherein the vibration monitoring apparatus is disposed on a valve and the processor 
Regarding claim 17, Forster teaches the monitoring system according to claim 15, wherein the vibration monitoring apparatus is disposed on a fluid conduit and the processor is configured to detect using the vibration data, one or more of: - a fluid type, wherein the fluid is one or more of gas, oil, water, gas, or a combination thereof, - a presence of solids, and - a solids type, in the flow flowing in the fluid conduit [0123].
Regarding claim 18, Forster teaches the monitoring system according to claim 15, wherein the monitoring system is disposed on a floating platform and the processor is configured to determine a reference vibration (predetermined thresholds) of the floating platform using the vibration data (Fig. 3) [0128-0129].
Regarding claim 19, Forster teaches the monitoring system according to claim 14, wherein the vibration monitoring apparatus is according to claim 3, and wherein it further includes a data hub disposed remotely to the operating units, wherein the data hub includes wireless communication hardware to communicate with the at least one vibration monitoring apparatus, wherein the data hub is configured to communicate with one or more of the operating units, wherein the data hub is further configured to perform one or more of the following upon detection of an event by the processor: - Correct a measurement obtained from at least an operating unit, - Trigger an alarm through one or more user interface, - Generate a parameter value of one or more of the operating units based on a model of the monitoring system [0133].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852